Order unanimously affirmed, without costs. Memorandum: The record fully supports Family Court’s finding that the infant who is the subject of these proceedings is a "permanently neglected child” as defined in Social Services Law § 384-b (7) (a). The sole issue raised on appeal is the alleged failure of the Department of Social Services to exercise diligent efforts to encourage and strengthen the parental relationship. This argument is totally lacking in merit. Our reading of the record leads to the conclusion that petitioner has established by clear and convincing evidence that it exercised diligent efforts to strengthen the parent-child relationship and to reunite the family (Matter of Sheila G., 61 NY2d 368, 381). (Appeal from order of Cattaraugus County Family Court, Crowley, J. — termination of parental rights.) Present — Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.